Name: 92/469/EEC: Commission Decision of 2 September 1992 authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  animal product
 Date Published: 1992-09-11

 Avis juridique important|31992D046992/469/EEC: Commission Decision of 2 September 1992 authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic) Official Journal L 265 , 11/09/1992 P. 0039 - 0042COMMISSION DECISION of 2 September 1992 authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic) (92/469/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3); Whereas the use of the apparatus termed 'Klassificeringscenter' ('KC'), the apparatus termed 'Fat-O-Meater/Manuel Klassificering' ('FOM/MK') and the apparatus termed 'Ultra-FOM' has been authorized for Denmark by Commission Decision 91/358/EEC (4); Whereas the Danish Government has requested the Commission to authorize with regard to the apparatus 'KC' and the apparatus 'FOM/MK' the use of new formulae for the calculation of the lean meat content of pig carcases and has submitted the information required in Article 3 of Regulation (EEC) No 2967/85; whereas new developments in the slaughtering process require the authorization of methods for the grading of dehided pig carcases; whereas an examination of this request has revealed that the conditions for authorizing the said grading methods are fulfilled; Whereas a new Decision should be adopted to include all three methods for the sake of clarity; whereas, as a consequence, Decision 91/358/EEC should be repealed; Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcases different to the standard presentations defined in the same Article where commercial practice or technical requirements so warrant; Whereas in Denmark the technical requirements relating to the use of the grading method and, consequently, commercial practice, necessitate the removal of the kidneys, the flare fat and the diaphragm; whereas this should be taken into account in adjusting to the weight for standard presentation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 1. The use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Denmark: - the apparatus termed 'Klassificeringscenter' ('KC') and the assessment method related thereto, details of which are given in Part 1 of the Annex, - the apparatus termed 'Fat-O-Meater/Manuel Klassificering' ('FOM/MK') and the assessment method related thereto, details of which are given in Part 2 of the Annex, - the apparatus termed 'Ultra-FOM' and the assessment method related thereto, details of which are given in Part 3 of the Annex. 2. As regards the apparatus 'Ultra-FOM', it is laid down that after the end of the measurement procedure it must be possible to verify on the carcase that the apparatus measured the values of measurement x1, x2 and x3 on the site provided for in the Annex, Part 3, point 3. The corresponding marking of the measurement site must be made at the same time as the measurement procedure. Article 2 Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, pig carcases may be dehided before being weighed and graded, whereby the forecast are cut just above the os carpi accessorium and the hindfeet just below the calcaneum. Dehided carcases have to be graded by the apparatus 'KC' or the apparatus 'FOM/MK', using the special formulae provided for in Part 1 and 2 of the Annex. The warm carcase weight (excluding flare fat, kidneys and diaphragm) of those carcases is calculated according to the following formula: warm carcase weight = 3,19 + 1,064 Ã  weight of the dehided carcase Article 3 Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, the flare fat, the kidneys and the diaphragm shall be removed from pig carcases before being weighed and, in the case when the 'KC' or 'FOM/MK' apparatus is used, before being graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be increased by 2,7 %. Article 4 Modification of the apparatus or of the assessment methods (measurement sites or formulae) shall not be authorized. Article 5 Decision 91/358/EEC is hereby repealed. Article 6 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 2 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 301, 20. 11. 1984, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 285, 25. 10. 1985, p. 39. (4) OJ No L 193, 17. 7. 1991, p. 37. ANNEX METHODS FOR GRADING PIG CARCASES IN DENMARK PART I Klassificeringscenter (KC) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Klassificeringscenter' ('KC'). 2. The apparatus shall be equipped with nine probes of six millimetres each containing a photodiode (Siemens SFH 950-LD242 II) and a photodetector (Siemens SFH 960-PB 103) and having an operating distance of between one and 180 millimetres. The results of the measurements are converted into estimated lean meat content by means of a central unit. 3. The lean meat content of the carcase shall be calculated on the basis of 10 measurements taken from seven measuring-points as are indicated in paragraph 4 and according to the following formulae: (a) carcases with skin on: Y = 62,7200 0,2271x1 0,0430x2 0,1614x3 0,1467x4 0,1623x5 0,2062x6 0,1574x7 + 0,0621x8 + 0,0299x9 + 0,0384x10 + 0,0706x11 (b) dehided carcases: Y = 58,4049 0,0380x1 0,0304x2 0,1660x3 0,1741x4 0,1819x5 0,1809x6 0,1722x7 + 0,0513x8 + 0,0522x9 + 0,0394x10 + 0,0440x11 where: Y = the estimated percentage of lean meat in the carcase. 4. The measurement points are: x1 = the thickness of backfat (1) in millimetres, measured at the centre of the third cervical vertebra, at 10,5 cm off the midline of the carcase, x2 = the thickness of backfat (1) in millimetres, measured at the centre of the fourth cervical vertebra, at 7 cm off the midline of the carcase, x3 = the thickness of backfat (1) in millimetres, measured between the fourth and fifth hindmost thoracic vertebrae, at 3 cm off the midline of the carcase, x4 = the thickness of backfat (1) in millimetres, measured between the second and third hindmost thoracic vertebrae, at 7 cm off the midline of the carcase, x5 = the thickness of backfat (1) in millimetres, measured between the first lumbar vertebra and the last thoracic vertebra, at 6 cm off the midline of the carcase, x6 = the thickness of backfat (1) in millimetres, measured 4 cm before the fore edge of the pubic bone, at 7 cm off the midline of the carcase, x7 = the thickness of backfat (1) in millimetres, measured at the fore edge of the pubic bone, at 11 cm from midline of the carcase, x8 = muscle thickness in millimetres, measured between the fourth and fifth hindmost thoracic vertebrae, at 3 cm off the midline of the carcase, x9 = muscle thickness in millimetres, measured between the second and third hindmost thoracic vertebrae, at 7 cm off the midline of the carcase, x10 = muscle thickness in millimetres, measured between the first lumbar vertebra and the hindmost thoracic vertebra, at 6 cm off the midline of the carcase, x11 = warm carcase weight in kilograms (excluding flare fat, kidneys and diaphragm). The formulae shall be valid for carcases weighing between 50 and 100 kilograms. PART 2 Fat-O-Meater/Manuel Klassificering (FOM/MK) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Fat-O-Meater/Manuel Klassificering' ('FOM/MK') 2. The apparatus shall be equipped with a probe of six millimetres diameter containing a photodiode (Siemens SFH 950-LD 242 II) and a photodetector (Siemens SFH 960-BP 103) and having an operating distance of between one and 94 millimetres. The results of the measurements are converted into estimated lean meat content by means of a central unit. 3. The lean meat content of the carcase shall be calculated according to the following formulae: (a) carcases with skin on: Y = 61,2548 0,3724x1 0,3702x2 + 0,1337x3 + 0,0356x4; (b) dehided carcases: Y = 60,0 0,4288x1 0,3619x2 + 0,1792x3; where: Y = the estimated percentage of lean meat in the carcase, x1 = the thickness of backfat (2) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth last lumbar vertebrae, x2 = the thickness of backfat (1) in millimetres, measured at 6 cm off the midline of the carcase, between the third and fourth last ribs, x3 = the thickness of muscle in millimetres, measured at the same time and in the same place as x2 x4 = warm carcase weight in kilograms (excluding the flare fat, the kidneys and the diaphragm). The formulae shall be valid for carcases weighing between 50 and 100 kilograms. PART 3 Ultra-FOM 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Ultra-FOM'. 2. The apparatus shall be equipped with an ultrasonic probe at 4 Mhz (Krautkraemer MB 4 SE). The ultrasonic signal is digitized, stored and processed by a microprocessor (type Intel 80 C 31). The results of the measurements shall be converted into estimated lean meat content by means of the Ultra-FOM apparatus itself. 3. The lean meat content of the carcase should be calculated according to the following formulae: Y = 63,8662 0,4465x1 0,5096x2 + 0,1281x3; where: Y = the estimated percentage of lean meat in the carcase, x1 = the thickness of backfat (including rind) in millimetres, measured at 7 cm off the midline of the carcase, between the third and fourth last lumbar vertebrae, x2 = the thickness of backfat (including rind) in millimetres, measured at 7 cm off the midline of the carcase, between the third and fourth last ribs, x3 = the thickness of muscle in millimetres, measured at the same time and in the same place as x2. The formulae shall be valid for carcases weighing between 50 and 100 kilograms. (1) Including rind in the case of carcases with skin on. (2) Including rind in the case of carcases with skin on.